Title: From George Washington to Alexander Hamilton, 8 May 1796
From: Washington, George
To: Hamilton, Alexander


        (Private & confidential)
       
        
          My dear Sir,
          Philadelphia 8th May 1796.
        
        Your note of the 5th instant accompanying the information given to you by G——M——on the 4th of March, came safe on friday. The letter he refers to, as having been written to me, is not yet received; but others from Mr Monroe of similar complexion,

and almost of as imperious a tone from that government, have got to hand.
        That justice & policy should dictate the measures with which we are threatned, is not to be conceived; and one would think that even folly & madness on their part, would hardly go such lengths, without supposing a stimulus of a more serious nature than the Town meetings, & the partial resolutions which appeared in the course of last Summer & Autumn on ours. Yet, as it seems to be the Æra of strange vicissitudes, & unaccountable transactions; attended with a sort of irresistable fatality in many of them, I shall not be surprized at any event that may happen, however extraordinary it may be; and therefore, it may not be amiss to ruminate upon the information which has been received in its fullest latitude; and be prepared to answer the demands on the extensive scale wch has been mentioned.
        What then do you think ought to be said in case G—— M——s information should prove true, in all its parts? And what, if the proceedings, & Instructions of the French Directory should not exceed my conjecture; which is, that encouraged by the proceedings of last Summer on the Treaty (as already mentioned) and aided perhaps by communications of influencial men in this country, thro’ a medium which ought to have been the last to engage in it, that that government may, and I believe will send out an Envoy extraordinary, with Instructions to make strong remonstrances against the unfriendliness (as they will term it), and the tendency of our Treaty with Great Britain; accompanied probably, and expectedly, with discretionary powers to go farther, according to circumstances, and the existing state of matters when he shall have arrived here. Perhaps these Instructions may extend to a releasement from that part of our Treaty with them, which claims exemption from the seisure of Enemies goods in our Vessels. Perhaps, to demand the fulfilment of our guarantee of their West India Islds as the most likely means of affording them relief, under the circumstances they labor at present. Perhaps too, to endeavor to render null & void our Treaty with G: Britain. Possibly all of them, or the dissolution of the Alliance. But I cannot bring my mind to believe that they seriously mean, or that they could accompany this Envoy with a Fleet, to demand the annihilation of the Treaty with G. Britain in fifteen days; or that War, in case of refusal, must follow as a consequence.
        
        Were it not for the unhappy differences among ourselves, my answer wd be short & decisive, to this effect. We are an Independent Nation, and act for ourselves. Having fulfilled, and being willing to fulfil, (as far as we are able) our engagements with other nations, and having decided on, and strictly observed a Neutral conduct towards the Belligerent Powers, from an unwillingness to involve ourselves in War. We will not be dictated to by the Politics of any Nation under Heaven, farther than Treaties require of us.
        Whether the present, or any circumstances should do more than soften this language, may merit consideration. But if we are to be told by a foreign Power (if our engagements with it are not infracted) what we shall do, and what we shall not do, we have Independence yet to seek, & have contended hitherto for very little.
        If you have communicated the purport of G—— M——s letter to Mr Jay, I wish you would lay this also before him, in confidence, and that you & he would be so good as to favor me with your sentiments, & opinions on both; and on the measures which you think would be most advisable to be taken, in case we should have to encounter the difficulties with which we are threatned: which, assuredly, will have been brought on us by the misconduct of some of our own intemperate people; who seem to have preferred throwing themselves into the arms of France (even under the present circumstances of that Country) to that manly, & Neutral conduct which is so essential, & would so well become us, as an Independent Nation.
        Before I close this letter, I will mention another subject; which, tho’ in a smaller degree, is nevertheless, embarrassing. This also is communicated in confidence. It respects the wishes of young Fayette, relative to his father. As is very natural, & what might have been expected, he is extremely solicitous that something should be attempted to obtain the liberation of him; and has brought forward several plans (suggested by Doctr Ballman; who, it is to be feared will be found a troublesome guest among us) to effect it.
        These will be better understood by the Enclosures now sent, than by any details I could give, when I add to them—the supposition of Fayette & Frestal, that the Doctor is without funds, and will be more embarrassing to them the longer he remains

here. No mention, however, that has come to my knowledge of his going away.
        The result of my reflection on this subject, and which I have communicated to the two young Men, is, that altho’ I am convinced in my own mind that Mr La Fayette will be held in confinement by the combined Powers until Peace is established; yet to satisfy them, & their friends of my disposition to facilitate their wishes, as far as it can be done with any propriety on my part; I would, as a private person, express in a letter to the Emperor, my wish, and what I believe to be the wishes of this Country towards that Gentleman; viz.—that the liberation of him, conditioned on his repairing hither would be a grateful measure. That this letter I would put under cover to Mr Pinckney, to be forwarded or not, according to the view he might have of its success; after conversing indirectly with the Diplomatic characters of the combined Powers in London. But that I could not, while in Public Office, have any Agency in, or even knowledge of, any projects that should require concealment, or that I should be unwilling to appear openly & avowedly in. That as Doctr Ballman had committed an Act (however meritorious & pleasing it might be to the friends of Mr de la Fayette) which was viewed in a very obnoxious light by the Power in whose possession the prisoner was. Had narrowly escaped condign punishment for it himself. and was released upon the express condition that he should never again appear in those Dominions; that I could neither shew him countenance—nor could I furnish him with money to extricate himself from difficulties (if he was in any)—Seeing but little difference between giving before, or after, to a man who stands in the light he does between that Power & the Executive of the U. States; but that, if he was disposed to quit the latter, I had no doubt, & he might be so assured, that the friends of Mr de la Fayette would raise a sufficient sum to enable him to do this, and to defray his expences since he has been in this Country. What they will say to him, or he do in this matter, I know not.
        If you & Mr Jay see no impropriety in such a letter as I have mentioned, to be used at the discretion of Mr Pinckney—I would thank either of you for drafting it. Mr Jay in particular having been in the habit, & better acquainted with the stile and manner of addressing these sort of characters than I am, would be able

to give it a better shape. To return the papers now sent, with the draught required, as soon as convenient, would be acceptable to Dear Sir Your Affecte Servt
        
          Go: Washington
        
      